Citation Nr: 1418704	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  13-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral leg neuropathy, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1946 and from August 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied claims of service connection for coronary atherosclerosis of native coronary vessel (claimed as heart disease) and bilateral leg neuropathy.  The Board has recharacterized the issues as they appear on the cover page of the instant decision.

The Veteran withdrew his request for a personal hearing before the Board; consequently, there are no outstanding hearing requests of record.  See Written Brief Presentation dated in March 2014.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review reveals the matter is not ready for appellate disposition.

The Veteran contends that he is entitled to service connection for a heart condition and bilateral leg neuropathy.  Specifically, he asserts the conditions are the result of exposure to radiation from atom bomb testing on the Marshall Islands during Operation Crossroads.  The Veteran claims that such exposure occurred when he served aboard two separate vessels, USS Benevolence and USS Rolette, during Operation Crossroads between February 1976 and September 1976.

The evidentiary record appears to be incomplete.  VA outpatient records note treatment for the claimed conditions by various private providers, to include but not limited to, Dr. SH of Jefferson Heart Consultants, Jefferson Memorial Hospital, Dr. C, Baptist Primary and Senior Health Care, and Dr. EP of Phillips Medical Group.  These records have not been associated with the record, other than limited records from Jefferson Memorial Hospital.  These private treatment records are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(1).

Service personnel records, as well as various articles on Operation Crossroads and the relationship between radiation exposure and heart disease, were added to the claims folder after the February 2013 statement of the case (SOC) was issued.  The Veteran has not waived initial RO review of such records and as such, must be remanded for preparation of a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c).

Updated records of any subsequent VA treatment the Veteran has received for the claimed conditions are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his claimed heart condition and bilateral neuropathy.  All requests for records and their responses must be associated with the claims folder.

2.  After securing the necessary releases, secure for the record copies of the complete private clinical records of all evaluations and treatment the Veteran received for his claimed heart condition and bilateral neuropathy, to include (but not limited to) from Dr. SH of Jefferson Heart Consultants, Jefferson Memorial Hospital, Dr. C, Baptist Primary and Senior Health Care, and Dr. EP of Phillips Medical Group.   All requests for records and their responses must be associated with the claims folder.

3.  The RO should develop for radiation exposure dose estimates and order a VA examination if  private treatment records suggest the claimed conditions are related to radiation exposure.  After completing the requested actions, and any additional notification and/or development deemed warranted the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case, which considers the evidence submitted since the February 2013 SOC was issued, and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



